Citation Nr: 1336076	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-32 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for multiple sclerosis (MS), and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for defective vision.

3.  Entitlement to service connection for an eye disorder other than defective vision, to include optic neuritis and a cataract.


REPRESENTATION

The Veteran represented by:  Paralyzed Veterans of America, Inc.




WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1968 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in Roanoke, Virginia, which reopened service connection for MS and defective vision, but denied service connection on the merits.  Regardless of the RO's decision to reopen service connection for MS and defective vision, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Board has distinguished between defective vision and another eye disorder, including optic neuritis and cataracts.  A February 1987 rating decision denied service connection for defective vision on the basis that the Veteran had only been diagnosed with refractive error of the eye, which is not subject to service connection.  See 38 C.F.R. § 3.303(c) (2013).  Separate and distinctly diagnosed conditions must be considered separate and distinct claims, which obviate the need for reopening service connection.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Optic neuritis and cataracts are separately and distinctly diagnosed disorders from refractive error of the eye.  The Board concludes that reopening of service connection is not required for service connection for eye disorders other than defective vision and has recharacterized the issues accordingly.  See id.  

The Veteran testified before a Decision Review Officer at the RO in August 2011 and before the undersigned Veterans Law Judge at a November 2012 hearing at the RO.  Transcripts have been associated with the file.

The Veteran's representative has submitted additional evidence describing MS and its symptoms with an October 2012 statement in lieu of a VA Form 646.  In light of the favorable outcome below, the Board concludes no procedural error could prejudice the Veteran as to service connection for MS.  The article does indicate that certain forms of eye symptoms and visual impairment are associated with MS, which is cumulative of a fact established by VA treatment records, and that was previously considered by the RO.  A waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2013). 


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision, of which the Veteran was notified in September 2006, denied service connection for MS, finding that MS had not been incurred in or caused by service, and had not been diagnosed within seven years of service.

2.  Additional evidence received since the September 2006 rating decision is neither cumulative nor redundant, addresses the grounds of the prior final denial, and raises the possibility of substantiating service connection for MS.

3.  An unappealed February 1987 rating decision, of which the Veteran was notified in May 1987, denied service connection for defective vision, finding that refractive error was not a disability for VA compensation purposes.

4.  Evidence received since the February 1987 RO decision is new to the claims file, but either does not relate to an unestablished fact necessary to substantiate whether a defective vision disability was incurred or aggravated in service, that is, a showing that the disorder is other than refractive error, and does not raise the possibility of substantiating service connection for defective vision.

5.  The Veteran has a current diagnosis of MS.

6.  The Veteran's MS has manifested characteristic symptoms continuously since separation from service.

7.  The Veteran does not have a current disability of optic neuritis.

8.  The Veteran has a current disability of bilateral cataracts, status post right eye surgery.

9.  There is no in-service event, injury, or disease to which the current bilateral cataracts may be related.

10.  The bilateral cataracts, status post right eye surgery, were not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, denying service connection for MS, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for MS.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The February 1987 rating decision, denying service connection for defective vision, became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has not been received to reopen service connection for defective vision.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for MS have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for service connection for an eye disorder other than defective vision, to include optic neuritis and bilateral cataracts, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Board has reopened and granted service connection for MS, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A March 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of service connection for eye disorders, including defective vision and optic neuritis in January 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The March 2010 letter provided notice of the elements of new and material evidence and the reasons for the prior denial for defective vision.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

During the November 2012 Board hearing, to assist the Veteran, the undersigned Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the cause, onset, and severity of the Veteran's disabilities.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran has not indicated that there are private treatment records that she wants associated with her claims.  

Post-service treatment records from the Department of the Army have been associated with the claims file as well.  The Veteran identified records from December 1986 to 2011 at the Department of the Army.  The RO requested records from December 1986 to 2011.  The Army provided records from 2003 and 2008.  Absent clear evidence to the contrary, the Army is presumed to have discharged their official duties properly and complied fully with the records request.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (citing U.S. v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The RO summarized the Army's response in a November 2011 Statement of the Case.  The Veteran has not objected to the evidence produced as incomplete or presented evidence that additional records are outstanding with the Army.  The Board finds that the duty to assist in obtaining records has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not provided a VA examination in conjunction with attempt to reopen service connection for defective vision.  As will be discussed, new and material evidence has not been received to reopen that issue.  VA has no duty to provide a VA examination or medical opinion for the defective vision disorder.  See id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

The Veteran's VA treatment records from 2008 to 2012 reflect repeated evaluations of the cranial nerves, which includes the second (optic) nerve.  These examinations are current, thorough, and focus on the affected area.  As discussed at greater length below, the Board finds that the preponderance of the evidence, which includes sufficient competent evidence to decide the claim, demonstrates that the Veteran did not have a disability of the optic nerve at the time of filing of the optic neuritis claim or at any time during the pendency of this claim.  An examination or medical opinion is not required because there is sufficient competent evidence on the question of current disability to decide the claim.  See McLendon, 20 Vet. App. at 81-82.  

The Board also finds that an examination or medical opinion is not required to make a decision as to the issue of service connection for bilateral cataracts.  The Veteran has been diagnosed with bilateral cataracts and underwent a June 2011 right eye surgery.  The lay and medical evidence do not indicate that the cataracts were present during service or may be related to any incident of service.  The lay and medical evidence also do not indicate that the cataracts may have been caused or aggravated by a service-connected disability.  This is discussed in greater detail below.  An examination or medical opinion is not required.  See McLendon at 81-82; see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (the "indication" element requires some causal connection between disability and service to be shown by some competent evidence to trigger the duty to provide an examination).  


Reopening of Service Connection Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening of Service Connection for MS

In the September 2006 rating decision, the RO determined in the Veteran's MS had not been incurred in or caused by service, and had not been diagnosed within seven years of separation from service.  Characteristic manifestations of MS, not diagnosis, are required during the seven year presumptive period.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307(a), 3.309(a).  

The Veteran submitted a February 2010 letter from a VA neurologist to the effect that the Veteran suffered depression and two bouts of optic neuritis during the presumptive period.  The neurologist indicated that depression and MS are linked, and that depression was the Veteran's initial MS symptom.  The neurologist concluded that the MS was manifest during the presumptive period.  The February 2010 letter is new to the file, addresses the ground of the prior denial, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for MS.  See 38 C.F.R. § 3.156(a).  The Board will consider service connection for MS on the merits below.

Reopening of Service connection for Defective Vision

The Veteran also brought a prior claim for service connection for defective vision, which was denied in a February 1987 rating decision.  The Veteran was notified of that rating decision and provided notice of her procedural and appellate rights in May 1987.  She did not disagree with that determination within one year of that notice.  Evidence was received after the February 1987 rating decision but before notice was sent to the Veteran, but it did not pertain to defective vision.  No additional evidence was received within one year of the May 1987 notice.  The February 1987 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In the February 1987 rating decision, the RO denied service connection for defective vision on the basis that it was a constitutional or developmental defect and not subject to service connection.  The rating decision was based on a February 1987 VA examination report that showed a normal eye examination apart from refractive error correctable by lenses.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90.  To reopen service connection, new evidence tending to show that the Veteran's refractive error was subject to a superimposed disease or injury creating additional disability must be received to warrant reopening of service connection.  See 38 C.F.R. § 3.156(a).

Since the 1987 rating decision, additional evidence has been received in the form of the Veteran's testimony, her statements in support of her claim, VA treatment records, and Department of the Army post-service treatment records.  

The Veteran provided testimony in November 2012 in which she generally contended that she had vision problems due to optic neuritis, which in turn is ultimately due to MS.  Her testimony does not assert that there was an in-service superimposed injury or disease which created additional disability; therefore, her testimony does not address the grounds of the 1987 denial.  

The Veteran's testimony raises an allegation of secondary service connection for defective vision based on optic neuritis.  See 38 C.F.R. § 3.310.  As will be discussed below, the Board concludes that service connection is not warranted for an eye disorder other than defective vision, including optic neuritis and bilateral cataracts.  Thus, her testimony raises a theory of secondary service connection which is foreclosed as a matter of law.  There is no amount of assistance that VA could provide that would result in a reasonable possibility of substantiating service connection for defective vision on a secondary basis to an eye disorder other than refractive error.  See Shade at 118.  The Board finds that the Veteran's testimony is not material evidence sufficient to reopen service connection for defective vision.

The Board has reviewed the Veteran's extensive VA treatment records.  These show that her visual acuity continued to decrease to the point that she currently requires trifocal lenses for correction.  To the extent that they show additional disease such as optic neuritis and cataracts, those disorders are addressed separately below.  The VA treatment records do not otherwise show any other superimposed disease or injury creating additional disability either in service or after service.  The Board finds that the additional VA treatment records are not material to service connection for defective vision.  

Post-service treatment records from the Department of the Army were associated with the claims file.  These records do not discuss the Veteran's visual acuity or refractive error.  The Board finds that these records are not material to service connection for defective vision.  

In sum, the evidence received after the February 1987 rating decision is new to the file, but is not material.  See Shade at 118.  The Board finds that new and material evidence has not been received as to service connection for defective vision.  Reopening of service connection for defective vision is not warranted.  See 38 C.F.R. § 3.156(a).  

Service Connection Laws and Regulations

The Veteran seeks service connection for MS and an eye disorder other than defective vision, to include optic neuritis and bilateral cataracts, to include as secondary to MS.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

MS and other organic diseases of the nervous system, such as optic neuritis, are classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic in service, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Cataracts are not among the "chronic diseases" listed in 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to cataracts.  Walker, 708 F.3d at 1337. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as MS and other organic diseases of the nervous system like optic neuritis, become manifest to a degree of 10 percent or more within a certain period after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In the alternative, service connection may be established on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 C.F.R. § 3.102.

Service Connection for MS

The diagnosis of MS is not in question.  The Veteran was initially diagnosed with MS by a private care provider in March 2002 and receives ongoing care for MS through VA.  

The Veteran's neurologist submitted a February 2010 letter to the effect that the Veteran had two symptoms of MS in the seven years following the Veteran's separation from service, depression and optic neuritis.  The neurologist indicated that depression and MS are linked and that depression rates are higher in patients with MS than in the general population or patients with other chronic diseases and other neurological diseases.  The neurologist also indicated that the Veteran had left optic neuritis in 1993, which was a symptom of MS in the seven years following separation from service.  

The Veteran's original claims for service connection were filed just after separation from service in December 1986.  The Veteran received a medical retirement from the Army due to dysthymic disorder.  At February 1987 and April 1992 VA psychiatric examinations, some evidence of psychomotor retardation was noted.  She had complaints of excessive sleep, an inability to concentrate and memory problems at that time.  The Veteran was granted service connection for dysthymic disorder in a February 1987 rating decision with an initial disability rating of 70 percent and has been in receipt of a 100 percent disability rating since 1992.  The Board notes that the diagnosis of dysthymic disorder was changed to a major depressive disorder in the years after service separation.  

The Board finds that the Veteran's MS has been productive of symptoms continuously since service.  The current diagnosis of MS is not in question.  The February 2010 neurologist's letter indicates that the major depressive disorder, for which the Veteran received a medical retirement from service and is presently service-connected, is a symptom of MS.  The neurologist's opinion is not questioned by any other medical evidence of record.  The depression has been continuously symptomatic since separation from service.  The Board concludes that service connection is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.309.  Consequently, the benefit-of-the-doubt rule applies to MS, so the criteria for service connection for MS are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Eye Disorder Other Than Defective Vision

As described in the Introduction, the Veteran pursued an appeal for an eye disorder, but more than one such disorder is present.  Her contentions concern optic neuritis but bilateral cataracts will be addressed for completeness.  For the reasons that follow, the Board finds that the Veteran does not have a current disability of optic neuritis and that the Veteran's bilateral cataracts were not caused or aggravated by service or a service-connected disability.  Service connection is not warranted on any basis for an eye disorder other than defective vision, to include optic neuritis and bilateral cataracts.

Regardless of the theory of entitlement, there must be a current disability at the time of the claim or during the pendency of the claim even if the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her instant claim in February 2010.

The Veteran's only significant description of her symptoms and medical history as it pertained to her eyes in the course of this claim occurred during her testimony before the undersigned in November 2012.  The Veteran recounted that she had optic neuritis as an early symptom of MS.  Transcript, page 12.  She reported a problem trying to see out of her left eye, but that doctors could not find anything wrong with the eye.  Id.  She reported that left optic neuritis was found later during a physical.  Id.  On further questioning, she reported that she thought the neuritis diagnosis occurred in 1993.  Id., at 14.  She also reported that she "must have had eye - vision problems" which were part of the reason she currently wore glasses.  Id., at 13.  She also testified that she had been told that vision problems were symptoms of MS.  Id., at 14.  

The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert to diagnose an eye disorder of optic neuritis.  Accordingly, the Veteran is not competent to diagnose optic neuritis or render an opinion as to the cause or etiology of such current eye disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  She may provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As shown by the record, optic neuritis was diagnosed during a medical examination.  The Veteran's statements do not distinguish how she, as a lay observer, could tell there were symptoms apart from her refractive error that could lead to a competent lay report that a new and separate disorder was present.  Moreover, the record also indicates that she has developed bilateral cataracts as well, which would require even greater precision in lay symptoms to separate the effects of her defective vision, the cataracts, and the supposed optic neuritis.  

The Board finds that the question of whether a current diagnosis of optic neuritis exists is a complex medical question.  In this regard, the Board finds that the Veteran's reports of what doctors have told her to be competent lay evidence.  Her testimony is also generally credible because is fairly consistent with the medical evidence discussed below; however, the testimony does not communicate the reasons for the medical opinions that she recited.  She also omitted important details from her testimony that examiners have found that the optic neuritis resolved.  Moreover, she testified to having a poor memory.  Transcript at 13.  This accounts for deviations from her medical history.  Given the complex medical nature of whether she currently has optic neuritis, the Board places little probative weight on the Veteran's statements.  

The Veteran's representative focused on the February 2010 letter from a VA neurologist to the effect that the Veteran had optic neuritis.  The letter states specifically that she "experienced a left eye optic neuritis" in 1993 and that the optic neuritis is a symptom of MS.  The neurologist stated that the optic neuritis was present during the seven year presumptive period for MS ending in 1993.  The neurologist did not state that the Veteran presently had a current disability of optic neuritis.  The use of the past tense indicates that the optic neuritis was not a current problem.  

Review of the Veteran's extensive VA treatment records reveals that the Veteran has no deficits of the optic nerves.  She has received repeated optometry and ophthalmology evaluations from 2008 to 2012.  A January 2009 note is typical.  She complained of poor vision, especially in the left eye and wanted an eye exam.  On direct exam, she was found to need a new refraction prescription and had cloudy pupils bilaterally.  The neurological portion of the exam was normal.  At most, an August 2009 ophthalmology note indicates that the Veteran had a history of optic neuritis more than ten years previously.  These optometry and ophthalmology evaluations did not discover the presence of a current optic neuritis.  Given her MS, the Veteran has undergone numerous neurological evaluations from 2008 through 2012.  These have included repeated evaluations of the cranial nerves.  The optic nerve is the second cranial nerve.  Dorland's Illustrated Medical Dictionary 1263 (31st ed. 2007).  Her cranial nerves have been normal throughout the 2008 to 2012 period.  A January 2011 neurology note states that the Veteran had optic neuritis in 2000, when it was discovered incidentally during a routine eye exam, but that it resolved.  There are no entries showing or suggesting a current optic neuritis at the time of the filing of her claim or thereafter.  In sum, the medical evidence shows that she had optic neuritis a decade before her February 2010 service connection claim and that there has been no recurrence.  

The preponderance of the evidence demonstrates that the Veteran did not have a current disability of optic neuritis at the time of filing her claim in February 2010 and has not had optic neuritis at any time during the pendency of this claim.  The Veteran has had other disorders of the eye, such as refractive error and bilateral cataracts, which account for her lay symptoms of vision problems and wearing glasses.  Given the large number of direct, neurological and ophthalmological evaluations of the her eyes beginning two years prior to the date of claim, the Board places much greater weight on the medical evidence that fails to find a current disorder of optic neuritis.  The Board finds that the preponderance of the evidence is against the existence of a current disability of optic neuritis for which service connection may be granted.  

The Board turns to consider service connection for bilateral cataracts.  The Veteran's VA treatment records show that she was found to have cloudy pupils in January 2009.  Subsequently, she was diagnosed with bilateral cataracts leading to a right eye cataract surgery in June 2011.  The current disability is well established.  See Shedden, 381 F.3d at 1167.

The in-service incurrence or aggravation of a disease or injury element is not established.  Although the Veteran had extensive treatment during service, there are no entries to the effect that the Veteran had cataracts during service.  The Veteran's 

eyes were found clinically normal, apart from refractive error, in an August 1968 pre-induction examination report, annual physical examination reports in March 1972, July 1977, and September 1980, and in an August 1986 physical examination prior to separation.  A March 1978 optometry note records an evaluation of the Veteran's eyes in which cataracts were not found.  The Veteran does not contend and the record does not otherwise suggest that any event, injury, or disease during service could have resulted in the Veteran's present bilateral cataracts.  In the absence of an in-service event, injury, or disease, service connection is not warranted on a direct basis.  See Shedden at 1167.  

The Board also finds that the evidence does not raise the possibility that the cataracts were either caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  The RO has previously awarded service connection for a dysthymic disorder, low back strain with degenerative changes, an appendectomy scar, residuals of a right leg injury, and a postoperative lipoma of the right iliac crest.  There is no lay or medical evidence suggesting that any of these disorders either cause or aggravate cataracts.  As a result, service connection on a secondary basis is not warranted for these disabilities.  See 38 C.F.R. § 3.310.  

The Board has awarded service connection for MS above.  The Board finds that the preponderance of the lay and medical evidence is against a causal or aggravation relationship between MS and bilateral cataracts.  

The Veteran testified that she had been told MS could produce visual impairment, which she identified as optic neuritis.  She did not testify as to cataracts.  

The February 2010 letter from the VA neurologist discussed above clearly indicates that MS may be productive of visual impairment.  The letter mentions only optic 

neuritis in describing the impact of MS on this Veteran's vision, even though the Veteran had been diagnosed at a VA Medical Center with cataracts at least one year earlier.  

The VA treatment records also record numerous neurology, optometry, and ophthalmology evaluations that show her vision is regularly evaluated at the same time as her MS.  The VA treatment records do not suggest that cataracts are either caused by or aggravated by MS.  The Veteran's VA treatment records are quite extensive as she has been a permanent resident at VA Medical Centers since early 2012.  These records do not contain any suggestions that cataracts may be caused or aggravated by MS.  

The Veteran's representative also submitted articles from the Internet to the effect that MS may be productive of visual symptoms.  These articles are also cumulative of the credible medical evidence of record (VA medical experts), which establishes that MS may cause some visual complications such as optic neuritis (which the Veteran does not have0, but such complications do not include cataracts.  Most importantly, the articles do not mention cataracts as a possible complication of MS.  In sum, the lay and medical evidence shows that the Veteran's MS did not cause or aggravate the bilateral cataracts.  Service connection is not warranted on a secondary basis for bilateral cataracts.  See 38 C.F.R. § 3.310.

As such, the Board finds that the preponderance of the evidence is against service connection for an eye disorder other than defective vision, to include optic neuritis 

and bilateral cataracts, based on direct, secondary, and presumptive theories of entitlement.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral cataracts must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Reopening of service connection for MS is granted.

Reopening of service connection for defective vision is denied.

Presumptive service connection for MS is granted.

Service connection for an eye disorder other than defective vision, to include optic neuritis and bilateral cataracts, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


